DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2022 have been placed in record and considered by the examiner.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 05/20/2022.
Claims 1-28 are pending.

Response to Arguments
Applicant’s arguments dated 05/20/2022 with respect to claims 1-28 have been fully considered but they are not persuasive.

The Applicant presented arguments that the cited references, alone or in combination, fail to teach each and every limitation recited in claim 1, because –

(a)	In INTEL406, SR periodicity and length are discussed independently, in sections 2.4 and 2.5. There is no discussion of the relation between the periodicity and length properties whatsoever. Applicant submits that there is no suggestion in INTEL406 to configure periodic SR resources with a length longer than the periodicity for a UE to improve both latency and reliability of SR transmission.
(b) Further, on INTEL406 Page 4 (section 2.5), the reference to SR resources at each mini-slot or with symbol-level periodicity is in relation to repetition of a single SR transmission. Applicant's claim is directed to configuring PUCCH resources for multiple SR transmission occasions (hence having a configured "periodicity") and not for repeating a single SR INTEL406 fails to suggest such an allocation of periodic PUCCH resources for scheduling requests as recited by Applicant's claims. (REMARKS, Pages 7/9-8/9)

	The Examiner respectfully disagrees, and presents that –
	(a) In Section 2.4, as the Applicant recognized, INTEL 406 discloses both short and long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot in order to improve the link budget.
Application’s Specification discloses-
[0008] According to discussions in the standardization bodies, there can be short PUCCH formats with 1 to 2-symbol length and long PUCCH formats with more than 2 symbols length (e.g. 4-14 symbols in length).
From the above it clear the length of short PUCCH and long PUCCH are well known from discussions in the standardization bodies, and both short PUCCH and long PUCCH formats can be used to provide the low latency SR.
Then in Section 2.5, as the Applicant recognized, INTEL 406 discloses repetition of SR’s and symbol-level periodicity.
Section 2.5 further discloses NR may support a mechanism of combining on SR resources in order to enable ultra-reliability and ensure the SR is delivered with lowest latency.
Proposal 5 :•	Consecutive SR transmissions with combining can be considered for ULRRC to improve SR reliability.
From the above disclosures in INTEL406 Sections 2.4-2,5 and discussions in the standardization bodies, it is obvious that low latency SR can be provided using either short PUCCH and long PUCCH formats with continuous SR having symbol-level periodicity., that SR periodicity is one symbol whereas length of short PUCCH is 1-2 symbol and long PUCCH is 4-14 symbol, making the SR periodicity equal or smaller.
Therefore, INTEL406 teaches wherein the scheduling request periodicity is smaller than the PUCCH length, as required by claim 1.

(b) Claim 1 only discloses “the configuration message including a PUCCH length and a scheduling request periodicity”, which can be interpreted as multiple SRs with respect to PUCCH length which INTEL406 explicitly discloses. Claim 1 does not implicitly or explicitly disclose an allocation of periodic PUCCH resources for (multiple different) scheduling requests as Applicant’s argument seems to suggest. If the Applicant intended to claim the feature, the claim language may suitably amended citing corresponding support in specification as filed.
Therefore, the rejection maintained for claim 1 and applies mutatis mutandis to claims 10, 19 and 24.
Dependent claims 2-9, 11-18, 20-23 and 25-28, being dependent on claims 1, 10, 19 and 24 are also rejected for the same reason as above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-10, 14-19, 21-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (WO2016048522, of IDS, hereinafter ‘XIONG’) in view of Intel Corporation (R1-1707406 Enhancements to SR targeting low latency requirements, of IDS, hereinafter ‘INTEL406’).
Regarding claim 1, XIONG teaches a method for scheduling request resource allocation, performed by a network node (Fig. 1, Macro eNB 104, Figs. 3A-3D, [0034] FIGS. 3A-3D show overlapping uplink transmissions in an enhanced mode UE as shown in FIGS. 1 or 2, for example a MTC UE. As shown, three sets of UL subframes A, B, C in which only one set of subframes contains an overlap between different uplink signals. FIGS. 3A-3D variously include starting subframes for a scheduling request SF.sub.SR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RL.sub.SR and a HARQ ACK/NACK repetition RL.sub.AN), the method comprising:
allocating Physical Uplink Control Channel (PUCCH) resources to at least one wireless device for uplink transmissions ([0032]  each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals. ([0034] FIGS. 3A-3D variously include starting subframes for a scheduling request SFSR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RLSR. ...The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling);
transmitting, to a first wireless device, a configuration message indicating PUCCH resources for transmitting scheduling requests ([0032]  each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals. (FIGS. 3A-3D, [0034]) The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling), the configuration message including a PUCCH length and a scheduling request periodicity ([0034] FIGS. 3A-3D variously include starting subframes for a scheduling request SFSR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RLSR. ...The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling. ([0035]) In the UL subframes 300 of FIG. 3A, for example, the first set of UL subframes A encompasses the region from the first subframe in which the scheduling request 302 may be first transmitted SFSR, in each of these sub frames, the scheduling request 302 may be repeated over the same set of resources); and
receiving, from the first wireless device, a first scheduling request ([0035] In the UL subframes 300 of FIG. 3A, for example, the first set of UL subframes A encompasses the region from the first subframe in which the scheduling request 302 may be first transmitted SFSR to the subframe immediately prior to the starting HARQ ACK/NACK 304 subframe SF.sub.AN - 1 (SFSR to SFAN - 1 )).
XIONG does not explicitly disclose wherein the scheduling request periodicity is smaller than the PUCCH length.
In an analogous art, INTEL406 teaches wherein the scheduling request periodicity is smaller than the PUCCH length (Page 2/5 Section 2.1 Para 1: For NR URLLC applications targeting less than 0.5ms latency requirement, the SR resource should be allocated with much finer time granularity in time (e.g. 100us or below) to meet latency bound. (Section 2.2  Para 2) For low latency application, e.g., URLLC, dedicated SR resource with shorter periodicity can be configured. As mentioned above, for URLLC service, UE may be configured with dedicated SR resource with symbol-level periodicity in order to meet stringent latency requirement. (Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot in order to improve the link budget (It is well known to person skill in the art that long PUCCH length 4-14 symbols, e.g. see Instant Application Specification: Introduction [0008] According to discussions in the standardization bodies, … long PUCCH formats with more than 2 symbols length (e.g. 4-14 symbols in length); or Status Report to TSG RP-171137 Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}; Page 47/239 Agreements: Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings: Two states SR is based on on-off-keying). (Page 4/5, Figure 4 Continuous SR Transmission until grant reception or Redundant SR Transmission, Section 2.5, Para 1-2: As illustrated in Figure 4, the SR resources for continuous transmission may be allocated each mini-slot or with symbol-level periodicity (1 symbol periodicity for SR, which is smaller than long PUCCH with length spanning a mini-slot or 4-14 symbols). NR may support a mechanism of combining on SR resources in order to enable ultra-reliability and ensure the SR is delivered with lowest latency. Proposal 5 :•	Consecutive SR transmissions with combining can be considered for ULRRC to improve SR reliability).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SR periodicity of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG in order to take the advantage of a method enabling ultra-reliability and ensuring the SR is delivered with lowest latency (INTEL406: Page 4/5, Section 2.5, Para 2).
 
Regarding claim 5, XIONG teaches wherein the configuration message further includes at least one frequency resource for transmitting scheduling requests ([0034] FIGS. 3A-3D variously include starting subframes for a scheduling request SFSR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RLSR. ...The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling).

Regarding claim 6, XIONG teaches wherein the configuration message further includes frequency shifting information ([0034] The resources used by the UE during each transmission, whether or not frequency hopping is used may be predetermined by the standard or assigned by the eNB for the UE, e.g., using RRC signaling).

Regarding claim 7, XIONG teaches wherein the configuration message further includes a starting scheduling request periodicity defining a time that a PUCCH transmission can be initiated (Figs. 3A-3C, [0032]  each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals. ([0034] FIGS. 3A-3D variously include starting subframes for a scheduling request SFSR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RLSR. ...The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling).

Regarding claim 8, XIONG teaches transmitting a second configuration message to a second wireless device (Figs. 3A-3C, [0032]  each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals; the eNB may schedule the UEs separately (indicating one or more UEs or a first UE and a second UE in the cell)).

Regarding claim 9, XIONG teaches receiving a second scheduling request from a second wireless device, wherein the first and second scheduling requests are overlapping in at least one of time and frequency resources ([0032] each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals; the eNB may schedule the UEs separately (indicating one or more UEs or a first UE and a second UE in the cell), the collision probability between uplink transmissions of UEs in normal mode may be minimal (indicating some probability of overlapping time and frequency resources for the first and second scheduling requests for the first and second UE respectively)).

Regarding claim 10, with similar features mutatis mutandis for claim 1, is rejected for the same reason as set forth for claim 1.

Regarding claim 14, the claim is interpreted and rejected for the reason as set forth for claim 5.
Regarding claim 15, the claim is interpreted and rejected for the reason as set forth for claim 6.
Regarding claim 16, the claim is interpreted and rejected for the reason as set forth for claim 7.
Regarding claim 17, the claim is interpreted and rejected for the reason as set forth for claim 8.
Regarding claim 18, the claim is interpreted and rejected for the reason as set forth for claim 9.

Regarding claim 19, with similar features mutatis mutandis for claim 1, is rejected for the same reason as set forth for claim 1.
Regarding claim 21, the claim is interpreted and rejected for the reason as set forth for claim 5.
Regarding claim 22, the claim is interpreted and rejected for the reason as set forth for claim 6.
Regarding claim 23, the claim is interpreted and rejected for the reason as set forth for claim 7.

Regarding claim 24, with similar features mutatis mutandis for claim 1, is rejected for the same reason as set forth for claim 1.
Regarding claim 26, the claim is interpreted and rejected for the reason as set forth for claim 5.
Regarding claim 27, the claim is interpreted and rejected for the reason as set forth for claim 6.
Regarding claim 28, the claim is interpreted and rejected for the reason as set forth for claim 7.

Claims 2-4, 11-13, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (WO2016048522, of IDS, hereinafter ‘XIONG’) in view of Intel Corporation (R1-1707406 Enhancements to SR targeting low latency requirements, of IDS, hereinafter ‘INTEL406’) and with further in view of NTT DOCOMO (Status Report to TSG RP-171137, hereinafter, “NTT”).
Regarding claim 2, XIONG and INTEL406 do not explicitly disclose wherein the PUCCH length indicates a number of symbols to be used for transmitting scheduling requests (although XIONG discloses [0034] The number of PRBs used for a particular PUCCH transmission; and INTEL406 discloses Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot. It is well known to person skill in the art that long PUCCH length 4-14 symbols, e.g. see Instant Application Specification: Introduction [0008] According to discussions in the standardization bodies, … long PUCCH formats with more than 2 symbols length (e.g. 4-14 symbols in length)).
In analogous art, NTT discloses wherein the PUCCH length indicates a number of symbols to be used for transmitting scheduling requests (Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}; Page 47/239 Agreements: Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings: Two states SR is based on on-off-keying)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of using long PUCCH of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG and INTEL406 in order to take the advantage of a method providing reliability and latency requirements for URLLC uplink data transmission is scheduling request-triggered (NTT: Page 22/239 Agreements).

Regarding claim 3, XIONG does not explicitly disclose wherein the PUCCH length is a long PUCCH format of four or more symbols (although INTEL406 discloses Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot).
INTEL406 teaches wherein the PUCCH length is a long PUCCH format (Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot (It is well known to person skill in the art that long PUCCH length 4-14 symbols, e.g. see Instant Application Specification: Introduction [0008] According to discussions in the standardization bodies, … long PUCCH formats with more than 2 symbols length (e.g. 4-14 symbols in length); or Status Report to TSG RP-171137 Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}; Page 47/239 Agreements: Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings: Two states SR is based on on-off-keying)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SR periodicity of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG in order to take the advantage of a method enabling ultra-reliability and ensuring the SR is delivered with lowest latency (INTEL406: Page 4/5, Section 2.5, Para 2).
The combination of XIONG and INTEL do not explicitly disclose long PUCCH format of four or more symbols.
In analogous art, NTT discloses long PUCCH format of four or more symbols (Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14})
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of using long PUCCH of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG and INTEL406 in order to take the advantage of a method providing reliability and latency requirements for URLLC uplink data transmission is scheduling request-triggered (NTT: Page 22/239 Agreements).

Regarding claim 4, XIONG does not explicitly disclose wherein the scheduling request periodicity is less than or equal to three symbols.
In an analogous art, INTEL406 teaches wherein the scheduling request periodicity is less than or equal to three symbols (Page 2/5 Section 2.1 Para 1: For NR URLLC applications targeting less than 0.5ms latency requirement, the SR resource should be allocated with much finer time granularity in time (e.g. 100us or below, indicating duration of 1-symbol with 15 kHz subcarrier as known in the art) to meet latency bound. (Section 2.2  Para 2) For low latency application, e.g., URLLC, dedicated SR resource with shorter periodicity can be configured. As mentioned above, for URLLC service, UE may be configured with dedicated SR resource with symbol-level periodicity in order to meet stringent latency requirement. (Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot in order to improve the link budget (It is well known to person skill in the art that long PUCCH length 4-14 symbols, e.g. see Status Report to TSG RP-171137 Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}; Page 47/239 Agreements: Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings: Two states SR is based on on-off-keying). (Page 4/5, Figure 4 Continuous SR Transmission until grant reception or Redundant SR Transmission, Section 2.5, Para 1-2: As illustrated in Figure 4, the SR resources for continuous transmission may be allocated each mini-slot or with symbol-level periodicity (1 symbol periodicity for SR, which is smaller than long PUCCH with length spanning a mini-slot or 4-14 symbols). NR may support a mechanism of combining on SR resources in order to enable ultra-reliability and ensure the SR is delivered with lowest latency).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SR periodicity of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG and NTT in order to take the advantage of a method enabling ultra-reliability and ensuring the SR is delivered with lowest latency (INTEL406: Page 4/5, Section 2.5, Para 2).

Regarding claim 11, the claim is interpreted and rejected for the reason as set forth for claim 2.
Regarding claim 12, the claim is interpreted and rejected for the reason as set forth for claim 3.
Regarding claim 13, the claim is interpreted and rejected for the reason as set forth for claim 4.

Regarding claim 20, the claim is interpreted and rejected for the reason as set forth for claim 2.
Regarding claim 25, the claim is interpreted and rejected for the reason as set forth for claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ZHANG et al. (US 20200196327 A1), describing SCHEDULING REQUESTS, STATUS REPORTS, AND LOGICAL CHANNEL PRIORITIZATION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413